Case 2:19-cv-09382-JLS-PVC Document 28 Filed 08/12/20 Page 1 of 1 Page ID #:842



   1

   2

   3

   4

   5

   6
                                                                    JS-6
   7

   8                            UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   LUIS GARCIA,                                Case No. CV 19-9382 JLS (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   R. JOHNSON, Warden, et al.,
  15                      Respondents.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19

  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  21   prejudice.
  22

  23   Dated: August 12, 2020
  24

  25
                                                   JOSEPHINE L. STATON
  26                                               UNITED STATES DISTRICT JUDGE
  27

  28
